I concur in the conclusion reached by Justice Holden in this case, that the writ of habeas corpus should be quashed for the reason that the petitioner was not in custody at the time the writ was issued, but having quashed the writ there is nothing further before the court for consideration. It is not within the province of this court to construe sec. 17-3907, I. C. A., as anything we might say regarding the same is merely dictum.
Budge, C.J., and Givens, J., join in this concurring opinion.
Petition for rehearing denied. *Page 551